ALLOWABILTY NOTICE
This action is in response to the response filed 3 June 2022. 
	Claims 21 – 40 are pending and have been examined; claims a-bb have been cancelled by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 April 2022 has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 3 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,861,118 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Allowed Claims: Claims 21 – 40 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
	The claims are allowable using the same rationale as for the parent Application (16/578,752), which is now U.S. 10,861,118 (see Double Patenting rejection mailed 29 November 2021 and the Terminal Disclaimer filed herein). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Cao; Raymond (U.S. 2016/0364823), which is directed to systems and methods for on-demand transportation;
Lievens; Daniel et al. (U.S. 2014/0279654), which is directed to systems and methods of flexibly activating temporary attended delivery/pickup locations;
Bednarek; Kristin Kaye et al. (U.S. 2015/0228004), which is directed to smart device apps and incentives for encouraging the creation and sharing electronic lists to improve targeted marketing while preserving user anonymity;
Lord; Richard T. et al. (U.S. 2015/0323332), which is directed to a system and methods for identifying one or more transportation vehicle units with or without package delivery obligation for transporting one or more end users;
Zhong; Hongsheng et al. (U.S. 7,363,126), which is directed to a core area territory planning for optimizing driver familiarity and route flexibility;
Deich; Derek P. et al. (U.S. 8,306,839), which is directed to a labor resource decision support system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683